UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-2204



In Re:   STANLEY JAMES DEVELOPMENT CORPORATION,

                                                              Debtor.
- - - - - - - - - - - - - - - - - - - - - - -

JAMES KING,

                                             Plaintiff - Appellant,

           versus


BRIAN A. GOLDMAN, Trustee,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-05-
1726-AMD)


Submitted: May 18, 2006                           Decided: May 25, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James King, Appellant Pro Se. Carl Steven Silverman, GOLDMAN &
GOLDMAN, PA, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James    King   appeals    from   the   district   court’s   order

dismissing the appeal filed by King on behalf of Stanley James

Development Corporation.     The notice of appeal to this court was

signed only by King, who is not an attorney.           It is well settled

that a corporation cannot appear in federal court except through

its attorney.     Rowland v. California Men’s Colony, 506 U.S. 194,

201-02 (1993).    Accordingly, we dismiss the appeal.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 DISMISSED




                                    - 2 -